COHEN, J.
Chaubert Francois appeals from the judgment and sentence entered after a jury found him guilty of burglary of a dwelling. While the trial court erred in failing to conduct a Richardson1 hearing, under the facts of this case-where Francois and his codefendant were observed by law enforcement kicking in the front door of the dwelling and were apprehended upon fleeing from the home-the error was harmless.2 See State v. Schopp, 653 So.2d 1016, 1020 (Fla.1995). Accordingly, we affirm.
AFFIRMED.
GRIFFIN and LAWSON, JJ., concur.

. Richardson v. State, 246 So.2d 771 (Fla.1971).


. We do not condone the actions of the assistant state attorney, who, two days before trial, became aware of the existence of discoverable material possessed by an agency other than that which effectuated the arrest in the case, and yet failed to disclose that information to the defense. See Fla. R.Crim. P. 3.220(b).